603 So.2d 1109 (1992)
Dennis JONES
v.
Aelisa Davis JONES.
2910352.
Court of Civil Appeals of Alabama.
August 21, 1992.
*1110 Dennis Jones, pro se.
No brief for appellee.
ROBERTSON, Presiding Judge.
This is an appeal from the denial of a divorce.
On October 30, 1991, Dennis Jones (husband), acting pro se, filed a petition for divorce. On January 6, 1992, the husband filed a motion for default judgment against Aelisa Jones (wife). On February 27, 1992, the trial court, after an ore tenus proceeding, found that the husband, appearing pro se, failed to carry his burden of proof and thereby dismissed the complaint for divorce and denied all other relief prayed for. The husband timely filed his notice of appeal.
We note that in the record there is no court reporter's transcript of the testimony upon which the trial court based its decision. Also, there is no Alabama Rules of Appellate Procedure, Rule 10(d), statement of the evidence in lieu of a transcript. The rule is well settled in Alabama that where the trial court considered oral testimony in reaching its decision and that testimony is not in the record, the testimony is presumed sufficient to support that judgment. Averett v. Averett, 575 So.2d 598 (Ala.Civ.App.1991). Consequently, this case is due to be affirmed.
AFFIRMED.
THIGPEN and RUSSELL, JJ., concur.